Candlek, J.
It being necessarily inferable from the allegations of the petitiofc that the plaintiff’s injuries were occasioned by his having assumed a risk- or. dinarily incident to the work in which he was employed; and it not being made to appear that for any good reason he could not have seen and avoided the danger to which he was exposed, the court did not err in sustaining the demurrer filed by the defendant. Judgment affirmed.

By five Justices.

. The plaintiff was employed by the city to assist in unloading large water-pipes. While so engaged he was injured -by one of the pipes falling and striking him, “because of the negligence of said city in not furnishing derricks, ropes, and tools sufficient to lift and handle said pipes, and in not furnishing men enough to lift same. Said city knew that more men and derricks and ropes were needed for the safe handling of said pipe, but petitioner did not know and “had no way of knowing such facts. While petitioner was helping to unload said pipe from the wagon by sliding it down a plank or skid, which he was doing by and according to the direction and, •orders of the officers of said city in charge of said work, said officers had the plank or skid on which said pipe rested or supported knocked from under the pipe, and, not having enough men to Told it or ¿derricks and ropes to lift it, the pipe fell and struck petitioner.” He “ was without fault, and did nothing to contribute to the cause of said injuries; he was discharging his duties faithfully as directed by the officers of said city, and had no opportunity of knowing the dangers that he was exposed to; but said injuries were caused solely by the negligence of said city, who knew or ought to have known of the danger that petitioner was exposed to, and who failed to provide means to prevent injuries to petitioner.” The action was dismissed on demurrer.
Lumpkin & Boykin, for plaintiff.
J. L. May son and W. P. Hill, for defendant.